In The

                                 Court of Appeals

                       Ninth District of Texas at Beaumont
                               _________________

                              NO. 09-16-00076-CR
                              _________________

                             JOHN PITT, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________


                    On Appeal from the 75th District Court
                           Liberty County, Texas
                         Trial Cause No. CR27837
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, John Pitt entered a plea of nolo

contendere to the offense of theft, a state jail felony. The trial court found Pitt

guilty of the charge as alleged in the indictment, sentenced Pitt to two years

confinement, but suspended his sentence and placed Pitt on community supervision

for five years and assessed a fine of $500. The State subsequently filed a motion to

revoke Pitt’s unexpired community supervision, alleging four violations of the


                                         1
conditions of his community supervision. Pitt pled “true” to violating the four

conditions of his community supervision. After a hearing on the State’s motion to

revoke, the trial court found that Pitt violated the conditions of his community

supervision, revoked Pitt’s community supervision, and sentenced Pitt to two years

in state jail.

       Pitt’s appellate counsel filed an Anders brief. See Anders v. California, 386
U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]

1978). Counsel’s brief presents his professional evaluation of the record and

concludes there are no arguable grounds to be advanced in this appeal. Counsel

provided Pitt with a copy of his Anders brief. We granted an extension of time for

Pitt to file a pro se brief, but we received no response from Pitt.

       We have independently reviewed the clerk’s record and the reporter’s

record, and we agree with Pitt’s appellate counsel that no arguable issues support

an appeal. Therefore, we find it unnecessary to order appointment of new counsel

to re-brief Pitt’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991). We affirm the trial court’s judgment. 1




       1
         Pitt may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                           2
      AFFIRMED.



                                              ______________________________
                                                     CHARLES KREGER
                                                          Justice

Submitted on August 1, 2016
Opinion Delivered September 7, 2016
Do not publish

Before Kreger, Horton, and Johnson, JJ.




                                          3